                     Case 4:20-cv-05640-YGR Document 747 Filed 05/24/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                         492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
                   dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                   Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
                 333 South Grand Avenue                          Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                         ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                           edettmer@gibsondunn.com
                                                                 GIBSON, DUNN & CRUTCHER LLP
            8    VERONICA S. MOYÉ (Texas Bar No.                 555 Mission Street
                 24000092; pro hac vice)                         San Francisco, CA 94105
            9      vmoye@gibsondunn.com                          Telephone: 415.393.8200
                 GIBSON, DUNN & CRUTCHER LLP                     Facsimile: 415.393.8306
          10     2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201                                Attorneys for Defendant APPLE INC.
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   DEFENDANT APPLE INC.’S
                                       defendant             ADMINISTRATIVE MOTION TO SEAL
          21                                                 EXHIBITS PX-1017 AND PX-2946
                       v.
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP        DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL EXHIBITS PX-1017 AND PX-2946,
                                                CASE NO. 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 747 Filed 05/24/21 Page 2 of 2


            1           Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Apple Inc. (“Apple”) moves the
            2    Court to partially seal Exhibits PX-1017 and PX-2946. These exhibits should be partially sealed
            3    because they reflect non-public Apple financial and business information that the Court has already
            4    ordered sealed in Trial Order No. 4 RE: (1) Administrative Motions to Seal; and (2) Partial Ruling on
            5    Expert Objections. See Dkt. 614.
            6           Specifically, PX-1017 reflects the same non-public Apple financial data that the Court has
            7    ordered sealed at Figure 25 of the Written Direct Rebuttal Testimony of Michael I. Cragg, Ph.D. See
            8    id. at 6 (order sealing Cragg Rebuttal Figure 25 because it “contains Apple’s confidential financial
            9    information”); see also Dkt. 509-11 at 46 (unredacted Cragg Figure 25 containing same, now-sealed
          10     non-public Apple confidential financial information reflected in Exhibit PX-1017). Likewise, PX-
          11     2946 reflects the same non-public Apple financial data and business information that the Court has
          12     ordered sealed at Figure 4 of the Written Direct Rebuttal Testimony of Michael I. Cragg, Ph.D. See
          13     Dkt. 614 at 5 (order sealing Cragg Rebuttal Figure 4 because it “contains Apple’s confidential
          14     business information”); see also Dkt. 509-11 at 17 (unredacted Cragg Figure 4 containing same, now-
          15     sealed non-public Apple confidential business information reflected in Exhibit PX-2946).
          16            Disclosure of Apple’s (already-sealed) confidential financial and business information
          17     contained in Exhibits PX-1017 and PX-2946 would put Apple at a competitive disadvantage, as
          18     stated in the concurrently-filed Declaration of Rachel S. Brass.
          19

          20     Dated: May 24, 2021                          Respectfully submitted,
          21                                                  GIBSON, DUNN & CRUTCHER LLP
          22

          23                                                  By:     /s/ Rachel S. Brass
                                                                      Rachel S. Brass
          24

          25                                                  Attorney for Defendant Apple Inc.

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                     DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL EXHIBITS PX-1017 AND PX-2946,
                                                 CASE NO. 4:20-CV-05640-YGR
